Title: To John Adams from James McHenry, 23 April 1799
From: McHenry, James
To: Adams, John



Sir
War Department 23 April. 1799.

I had not time yesterday, without losing the benefit of the mail, which you know closes at 12 o’clock A.M, to say any thing on the subject of Major Jacksons letter. I now take the liberty to observe, that the appointment of Mr. Pearson to be a Cadet by Capn. Gates, was altogether improper, and the attempt to draw pay for him, after my letter to Majr Jackson of the 27th Ulto. at least equally so.
Capn. Gates, by his recruiting instructions, which he was bound to observe, had not even power to promise a recruit, that he should be appointed, upon joining his Regiment, a non-commissioned officer: how then could he suppose, that he had power to appoint a cadet, an intermediary officer, between a sergeant and Lieutenant, and intitled to higher pay than a sergeant.
The fact is, if Captains are to be permitted to play the parts of Presidents, and Generals, every thing respecting the Service, must run into confusion. My letter to Major Jackson, of which he sent you an extract, had in view to check this practice, and at the same time to express to him, that what had been done, would be no otherwise countenanced, than by considering Mr. Titcomb, as a candidate, as soon as it would be proper to increase the number of Cadets.
After this answer Major Jackson, should have forborn further interference, and had he a thousand times written to me, upon the subject, had no right to conclude from my silence, that I had determined to sanction, what was so highly improper.
It is your opinion that Mr. Titcomb is a promising young man. I have therefore directed a warrant to be made out for him, as Cadet in the 2d Regiment of Artillerists and Engineers, and shall transmit the same to Majr. Gen. Hamilton, as a proper channel, to be forwarded to him.
To avoid like mistakes in future I have had inserted in the revised recruiting instructions the following article. vz.
“Commandants of Regiments, corps or companies, cannot appoint cadets. They may be recommended through the Commander in Chief, the Inspector General, or General Commanding a seperate army, to the Secry. of war, and if approved of, warrants of appointment will issue in due form.”
I have the honour to be with the greatest respect, Sir / your most obt / & very hbl St.

James McHenry